Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander, US PGPUB 2016/0180811 in view of Rajamani et al., US PGPUB 2011/0090144 hereinafter referenced as Rajamani.

As to claim 1, Colenbrander discloses a method comprising: receiving, using a computing device, receipt of a data packet from an input device communicatively coupled to the computing device (receiving touch input from controller 220 to render an encoded color on display 210 or local display 202); and 
the latency value corresponding to an amount of time between the input being received at the input device and input data representative of the input being received by the computing device ([0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).
Colenbrander discloses determining the latency from input function from the controller to the output of encoded color on display 210 but does not explicitly disclose retrieving, using the computing device and from the data packet, data indicative of a latency value associated with an input received at the input device.
However, in the same endeavor, Rajamani discloses retrieving, by the computing device and from the data packet, data indicative of a latency value associated with an input received at the input device ([0032] Peripheral delay is attributable to the wireless HID peripheral 404, itself, and includes input/output delay and transmission delay. The wireless HID host driver 403 and the wireless HID peripheral 404 use bi-directional query messaging to deliver information indicating delay attributable to the wireless HID peripheral 404 to the wireless HID host driver 403).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s latency determination method in order to improve the gaming platform with intention of improving users experience.


As to claim 9, Colenbrander discloses a method comprising: generating base at least in part on receiving an input, a first timestamp corresponding to a time the input is received (e.g. the time stamp received at controller 220, fig. 2);
transmitting input data representative of the input to a computing device (e.g. display 210, fig. 2); 
based at least in part on the transmitting of the input data, generating a second timestamp corresponding to a time the input data is received by the computing device ([0098] The elapsed time from the sending of the trigger signal 414 to the transition from the first color to the second color on the display 440 defines the latency amount for the video game. This latency amount can be stored, displayed on the latency testing device 400, transmitted to the host device 432 (e.g. to the latency testing logic 434 or the video game logic 430, via the controller device 420), shown on the display 440, etc.). 
Colenbrander does not explicitly disclose computing a peripheral latency value based at least in part on the first timestamp and the second timestamp; generating a data packet to include the peripheral latency value; and transmitting the data packet to the computing device.
However, in the same endeavor, Rajamani discloses computing a peripheral latency value based at least in part on the first timestamp and the second timestamp; generating a data packet to include the peripheral latency value; and transmitting the data packet to the computing device ([0032] peripheral delay is attributable to the wireless HID peripheral 404, itself, and includes input/output delay and transmission delay).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s peripheral delay determination method in order to improve the gaming platform with intention of improving users experience.

As to claim 15, Colenbrander discloses a system comprising: one or more processing unit (e.g. processors 302 and 322, fig. 3) to: 
Receive, a data packet from an input device communicatively coupled to a computing device (receiving touch input from controller 220 to render an encoded color on display 210 or local display 202);
retrieve, from the data packet, data indicative of a peripheral latency value associated with an input received at the input device, the peripheral latency value corresponding to an amount of time between the input being received by the input device and input data representative of the input being received by the computing device ([0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount). 
Colenbrander discloses determining the latency from input function from the controller to the output of encoded color on display 210 but does not explicitly disclose determin an end-to-end latency value of the system based at least in part on the peripheral latency value.
However, in the same endeavor, Rajamani discloses determining an end-to-end latency value of the system based at least in part on the peripheral latency value ([0032] peripheral delay is attributable to the wireless HID peripheral 404, itself, and includes input/output delay and transmission delay).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s peripheral delay determination method in order to improve the gaming platform with intention of improving users experience.

As to claim 2, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the latency value is a first latency value, and the method further comprises: determining a second latency value corresponding to another amount of time between the input data being received by the computing device and a display reflecting the input data; and computing an end-to-end latency value based at least in part on the first latency value and the second latency value (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 3, the combination of Colenbrander and Rajamani discloses the method of claim 2. The combination further discloses displaying content representative of at least one of the first latency value, the second latency value, or the end-to-end latency value (Rajamani, [0007] the method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 4, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the retrieving the data includes intercepting the data packet based at least in part on the receiving the data packet (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 5, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the computing device includes a display device, and the display device includes pass-through functionality for a connection type of the input device (Rajamani, [0022] Furthermore, various functionality of the user interaction console 102 may be provided by computer executable code (e.g., video game code) written to computer-readable media, such as a game cartridge, a Universal Serial Bus (USB) flash drive, a Digital Video Disc (DVD) or Compact Disc (CD) Read Only Memory (ROM), internal Random Access Memory (RAM) and/or ROM or the like).

As to claim 7, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses at least one individual data packet received from the input device includes a data field corresponding to the latency value, and the data is retrieved from an instance of the data field in the data packet (Colenbrander, [0015] during the period of time, triggering a controller device to communicate an input event to the video game, the video game being configured to process the input event and responsively update the video stream to change a color of the light emitted from the portion of the display screen, from a first color to a second color; analyzing the sensed color intensity values to identify a latency amount that is defined by a duration of time extending from the triggering of the controller device to the change in the color of the light emitted from the portion of the display screen).

As to claim 8, the combination of Colenbrander and Rajamani discloses the method of claim 7. The combination further discloses during configuration of the input device, data representative of a report descriptor corresponding to the input device is received, the report descriptor identifying a location of the data field within at least one individual data packet (Rajamani, [0009] The interacting means include means for controlling a device to render data to the user, means for receiving user response to the rendered data, means for discerning an amount of delay in the user response attributable to at least one electronic subsystem, and means for compensating for the delay attributable to the at least one electronic subsystem).

As to claim 10, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the method is executed by a human interface device (HID) communicatively coupled to the computing device (Rajamani, [0011] In another embodiment, a system comprises a video game system in communication with a Human Interface Device (HID) and a display system).

As to claim 11, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the computing the peripheral latency value includes determining a difference between the first timestamp and the second timestamp, the peripheral latency value being equal to the difference (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 12, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses during configuration, transmitting data representative of a report descriptor, the report descriptor including an indication that at least one individual data packet includes a data field designated for peripheral latency values (Rajamani, [0009] The interacting means include means for controlling a device to render data to the user, means for receiving user response to the rendered data, means for discerning an amount of delay in the user response attributable to at least one electronic subsystem, and means for compensating for the delay attributable to the at least one electronic subsystem).

As to claim 13, the combination of Colenbrander and Rajamani discloses the method of claim 12. The combination further discloses the generating the data packet includes populating the data field with the peripheral latency value (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 14, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the method is executed by a human interface device (HID) that is part of a computing system, and wherein the peripheral latency value is used as one latency component of a plurality of latency components for determining an end-to-end latency of the computing system (Rajamani, [0007] he method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 16, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the system is comprised in at least one of: a display device; a control system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources (Colenbrander, [0052] FIG. 5 illustrates a system for measuring latency of a cloud-based video game, in accordance with an embodiment of the invention).

As to claim 17, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the one or more processing units are further: determining a latency value corresponding to another amount of time between the input data being received by the computing device and a display reflecting the input data, wherein the determination the end-to-end latency value is further based at least in part on the latency value (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 18, the combination of Colenbrander and Rajamani discloses the system of claim 16. The combination further discloses the one or more processing units further to display content representative of at least one of the peripheral latency value, the latency value, or the end-to-end latency value (Rajamani, [0007] he method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 19, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the data is retrieved by intercepting the data packet based at least in part on the data packet being received (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 20, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses at least one individual data packet received from the input device includes a data field corresponding to the peripheral latency value, and the data is retrieved from an instance of the data field in the at least one data packet (Colenbrander, [0083] in some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 21, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the latency value is determined by the input device (Colenbrander, [0009] all game sessions are subject to latency or lag, which can be measured as the delay time occurring between an input event, such as a button press by a user at a controller device, and a resultant output event rendered to the user, such as a change to video rendered on a display).

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 of REMARKS that “However, Colenbrander does not teach or suggest the latency is determined using “an amount of time between [an] input being received” by the controller 420 and “input data representative of the input being received” by the host device 432. Rather, in Colenbrander, the latency tester 400 determines the latency using the time that the trigger signal 414 was sent to the controller 420, but not a time that an actual “input” was received by the controller 420.
Additionally, in Colenbrander, the latency tester 400 determines the latency using the time that the display switched from displaying the first color to the second color, but not a time that “input data” was received by the host device 432. Consequently, Colenbrander does not teach or suggest “receiving, using a computing device, a data packet from an input device communicatively coupled to the computing device; and retrieving, using the computing device and from the data packet, data indicative of a latency value associated with an input received at the input device, the latency value corresponding to an amount of time between the input being received by the input device and input data representative of the input being received by the computing device,” as amended claim 1 recites.”
In accordance with MPEP, “USPTO personnel to give claims their broadest reasonable interpretation in light of the supporting disclosure.
For instant case, Colenbrander further discloses as described in paragraph 75, that “to determine the amount of latency of the video game system, the latency tester is configured to measure the elapsed amount of time from when the controller device 220 was triggered (to generate the input event) to when the change from the first color to the second color is detected”, that is on display 210. The elapsed time of the timer is determined to be the latency amount. Applicant does not provide any argument why the cited reference does not teach the claimed invention.
Since the previously combined reference teach the claimed limitations, the 103 rejection is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bidarkar et al., US PGPUB 2015/0084979 discloses when the window-resizing animation being perceived by the user to "lag" or have "jitter", the virtual desktop server does not render or transfer a frame for one or more input events (e.g., due to a sequence of events being coalesced), or when the system does not receive every frame update transmitted by the virtual desktop server due to packets being dropped or delayed by the network. Therefore, the performance-monitoring system can use the window's change in color to match the rendered image for window 524 to the corresponding input event, and to determine if any number of frames have been dropped.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        9/6/2022